Citation Nr: 0830179	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a cervical spine 
disability. 

3.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1982 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for right ear hearing loss 
and a cervical spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a lumbar spine disability related 
to service. 


CONCLUSION OF LAW

Lumbar spine disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In May 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The duties to notify and assist 
have been met.

Analysis

The veteran essentially asserts that he has a lumbar spine 
disability related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem in this case is that there is no current evidence 
demonstrating a lumbar spine disability.  A November 2004 VA 
treatment record noted that the lumbar spine had normal 
lordosis and was nontender to palpation with full range of 
motion.  It is essential that there be a current disability 
in order to establish service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Existence of current 
disability must be shown by competent medical evidence.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, service connection for a lumbar spine disability 
is not warranted.  

Even if the veteran had a current diagnosis of a lumbar spine 
disability, service connection would nevertheless be denied.  
Service treatment records show that the veteran complained of 
back pain in February 1984.  In October 1984, he complained 
of low back pain with varying history as to the length of 
time of pain, which ranged from two months to ten months.  
There was no history of trauma.  Assessments of muscle strain 
and vertebral fusion were noted.  Any disability appears to 
have been acute and transitory, and resolved without 
residuals as there were no further complaints related to the 
lumbar spine in service.  In fact, the examination report at 
service discharge noted a normal spine/musculoskeletal 
evaluation.  Furthermore, there is no opinion which provides 
a nexus between any current lumbar spine disability and 
service.  Therefore, service connection would still be denied 
even if the veteran were shown to have a current diagnosis of 
a lumbar spine disability.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a lumbar spine disability related to service) 
because he does not have the requisite medical expertise.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied. 


REMAND

As to the issue of service connection for right ear hearing 
loss, the Board notes that the RO attempted to schedule the 
veteran for an examination to determine whether pre-existing 
right ear hearing loss was aggravated in service.  The RO's 
notes indicate that it had sent the appointment notification 
to the wrong address.  It is unclear whether the veteran ever 
received notice of the RO's attempts to schedule him for a VA 
examination.  On remand, the RO should schedule the veteran 
for a right ear hearing examination and send notice to the 
last known address on file.  

With regard to the claim for service connection for a 
cervical spine disability, the Board notes that the veteran 
submitted additional medical evidence in support of his claim 
after the December 2006 statement of the case (SOC) was 
issued.  There is no indication of waiver of RO jurisdiction 
of the additional evidence received.  To ensure that the 
veteran's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

Service treatment records show that in December 1983, the 
veteran was seen for pinched nerve/pain in the neck.  Post-
service treatment records are replete with diagnoses for a 
cervical spine disability; including cervical strain, 
degenerative disc disease, and spinal stenosis.  Notably, an 
April 2006 opinion from a VA clinician indicated that the 
veteran's current cervical spine disability was "possibly 
related to an injury, disease, or event occurring during the 
veteran's military service."  While the clinician indicated 
that he reviewed records, it is unclear which records he 
relied upon in rendering his opinion.  Also, an August 2006 
VA treatment record noted the veteran's 20 year history of 
posterior neck pain. 
  
Given the preceding evidence, it appears that a VA cervical 
spine examination for the purpose of a nexus opinion is 
necessary because (1) the record contains competent evidence 
related to a diagnosis of a cervical spine disability; (2) 
the veteran's service treatment records note treatment for 
neck pain in service; and (3) the evidence indicates that the 
veteran's cervical spine disability may be associated with 
his military service.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a right ear 
hearing examination to determine the 
nature of his disability and to 
determine whether his pre-existing 
disability was aggravated in service.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
veteran's pre-existing right ear 
hearing loss was aggravated in service, 
and if so, the measurable degree of 
hearing deficit attributable to service 
should be specified.  The examiner 
should address the audiograms from the 
service enlistment examination and 
elsewhere in the service medical 
folder.  The rationale for all opinions 
expressed must also be provided. 

2.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his cervical spine 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

For any cervical spine disability 
found, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that it 
is related to service.  The examiner 
should address the December 1983 
service treatment record noting pinched 
nerve/neck pain and the April 2006 
opinion from the VA clinician cited 
herein.  The rationale for all opinions 
expressed must also be provided.

3.	Readjudicate the claims on appeal.  If 
further action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


